Citation Nr: 1709786	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-24 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial rating in excess of 10 percent for olecranon bursitis of the left arm.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1991 to March 1991.  He had periods of active duty for training (ACDUTRA), including from October 1984 to February 1985 and from May 1997 to June 1997, and inactive duty for training (INACDUTRA), including on November 18, 1995.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2009 and February 2010 by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August, 2014, the Board remanded the service connection and increased rating claims for further development.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for entitlement to a TDIU is a rating theory and "not a separate claim for benefits." Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Bifurcation of a claim is generally a matter within VA discretion. Id. at 455, n. 7. The Board has amended the current appeal to include the issues listed on the title page of this decision.  

The Veteran has not raised the matter of an extraschedular rating, and the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required.  


FINDINGS OF FACT

1.  A chronic back disability was not manifest during a period of active service nor as a result of ACDUTRA or INACDUTRA service; arthritis was not manifest within one year of active service; and, the preponderance of the evidence fails to establish that a present back disability is etiologically related to service.

2.  The service-connected olecranon bursitis of the Veteran's left arm is manifested by no more than mild pain on motion.  
3.  The evidence demonstrates that the Veteran's service-connected disability does not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for an initial rating in excess of 10 percent for olecranon bursitis of the left arm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003, 5019 (2016).  

3.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in April 2008.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claims.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2016); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2016).  The regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); but see Hill v. McDonald, 28 Vet. App. 243, 255 (2016) (If a claimant submits documentation that, together with the rest of the record, evidences both the baseline severity of the preexisting condition prior to the period of ACDUTRA and a permanent increase in disability during a period of ACDUTRA, the claimant may take advantage of the presumption of aggravation).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from active service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology of arthritis is applicable here.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

Here, the Veteran contends that he has a back disability as a result of an injury in the line of duty for a period of INACDUTRA on November 18, 1995.  He asserts, in essence, that he has experienced symptoms continuously since that injury.

Service treatment records show the Veteran was treated for low back pain following a November 1995 motor vehicle accident (MVA).  A December 1995 private medical statement provided as a final medical report noted the Veteran complained of symptoms including low back pain in November 1995 and that following examination a diagnosis of mild back pain had been provided with treatment that included rehabilitative therapy, analgesics, and muscle relaxants.  Upon follow up treatment in December 1995 it was noted he no longer had any problems and that a complete exit examination was void of all problems.  He was released from care with a good prognosis and no impairment.  Subsequent service treatment records include a May 1996 report noting the Veteran had no back pain and that he had requested a release to return to full duty.  An April 1996 line of duty determination found the Veteran sustained injury, including to the back, in November 18, 1995, during transportation to a period of INACDUTRA.  

VA treatment records dated in November 1997 noted the Veteran reported a history of low back pain and that he had not been attending monthly national guard drill since May 1997, in part, due to back problems.  A December 1997 X-ray study of the lumbosacral spine revealed a normal lumbar spine.  The vertebral bodies, disc spaces, pedicles, and pars interarticularis were unremarkable.

Service treatment records include a March 1998 report of medical history noting the Veteran had a three years history of recurrent low back pain and had been taking Motrin for the disorder.  A March 1998 periodic examination revealed a normal clinical evaluation of the spine.  A February 2005 examination for the purpose of national guard enlistment also revealed a normal clinical evaluation of the spine.

VA records dated in April 2009 noted that upon primary care initial evaluation the Veteran complained of chronic low back pain and reported having been involved in a MVA in 1997 or 1998 during active service.  An October 2009 VA medical statement noted he was currently receiving treatment for chronic low back pain and that it was evident that he sustained a back injury in a November 1995 MVA.  

VA examination in January 2010 included a diagnosis of chronic lumbar strain justified symptomatically on the basis of physical examination although X-ray studies had been unremarkable.  It was noted the Veteran reported having immediate low back pain following a MVA in November 1995 and was treated symptomatically.  He subsequently returned to duty and later worked as a bus driver and in golf course maintenance.  He reported that over the previous two years he had experienced gradually increasing low back pain that occurred especially after lying supine or standing for a period of time.  He stated he had not been able to work at the golf course for about two years and prior to leaving that employment had missed frequent days because of exacerbations of back pain.  The examiner found that the records did not support continuing symptoms of low back pain after November 1995 until the onset of worsening back pain in recent years and found that it was less likely his current lumbar strain was related to the 1995 injury.  

VA examination in April 2015 included diagnosis of thoracolumbar spine strain with a date of diagnosis in November 1995 and degenerative disc disease with L5-S1 disc protrusion and right L4 nerve root compression with a date of diagnosis in 2012.  The examiner summarized the pertinent evidence of record and found that it was less likely that the Veteran's present degenerative disc disease with nerve root compression is related to the low back strain in service.  It was noted that service treatment records revealed an injury in service, but that he had been released to full duty.  It was further noted that he had later complained of low back pain during national guard service, but that a February 2005 physical examination revealed no low back pain and he had worked as a golf course laborer and a bus driver that could cause low back issues.  

In a June 2015 addendum the examiner explained that the Veteran's initial low back injury/strain was an acute disorder that resolved without residual based upon the action of his treating physician to release him to full duty.  It was noted that an X-ray study approximately two years after the initial injury had been read as normal and that from this test it was assumed that there was no pathology related to the 1995 accident.  The examiner noted that that there were some later complaints of low back pain, but that in 2005 he denied low back complaints, that an examination at that time was normal, and that post-service occupations included golf course laborer and bus driver which along with aging were matters that could lead to low back issues such as degenerative disc disease with radiculopathy.  Also noted was the question of a lengthy period of no reported symptoms precluded that the pathology sustained in such an accident may have been present but undocumented.  

Based upon the evidence of record, the Board finds that a chronic back disability was not manifest during active service nor as a result of ACDUTRA or INACDUTRA service, and that arthritis or degenerative changes were not manifest within a year of discharge from active service.  The evidence demonstrates that the Veteran sustained an acute low back injury during a period of INACDUTRA service, but that a present back disability is not etiologically related to service.  The January 2010, April 2015, and June 2015 VA opinions in this case are persuasive and based upon adequate rationale.  The examiners are shown to have reviewed the evidence then of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board notes that the Veteran's statements as to his having sustained a low back injury during service in November 1995 are consistent with his service treatment records and with the circumstances of his service.  However, to the extent that he contends he experienced more severe back problems that continued after service, the Board finds such statements to be not credible due to inconsistency with the other evidence of record.  Significantly, it is noted that the January 2010, April 2015, and June 2015 VA opinions found the evidence did not support the report of continuing symptoms of low back pain after November 1995.  In fact, the June 2015 opinion noted that testing in 1997 indicated there was no pathology related to the accident.  As such, the Board finds the Veteran's specific statements as to having a more severe injury in service or symptoms that continued after service to be not credible.

In determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  

Consideration has also been given to the Veteran's assertion that he has a present back disorder as a result of an injury during service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The medical significance of symptoms and chronicity are not conditions readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Veteran is competent to report observable symptoms.  However, there is no indication that he is competent to link etiologically any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to these disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for a back disability is not warranted.  When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against this claim.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  

For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require re-ratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).  

In regard to rating claims involving the musculoskeletal system, regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2016).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2016).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Bursitis is rated pursuant to the criteria found in Diagnostic Code 5019 of the Schedule, which directs the examiner to rate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2016).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2016).

Diagnostic Code 5206 provides ratings based on limitation of flexion of the forearm.  Flexion limited to 45 degrees is rated 50 percent disabling for the major extremity and 40 percent for the minor extremity.  Flexion limited to 55 degrees is rated 40 percent disabling for the major extremity and 30 percent for the minor extremity.  Flexion limited to 70 degrees is rated 30 percent disabling for the major extremity and 20 percent for the minor extremity.  Flexion limited to 90 degrees is rated 20 percent disabling for the major extremity and 20 percent for the minor extremity.  Flexion limited to 100 degrees is rated 10 percent disabling for the major extremity and 10 percent for the minor extremity.  Flexion limited to 110 degrees is rated 0 percent disabling for the major extremity and 0 percent for the minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2016).  

Diagnostic Code 5207 provides ratings based on limitation of extension of the forearm.  Extension limited to 110 degrees is rated 50 percent disabling for the major extremity and 40 percent for the minor extremity.  Extension limited to 100 degrees is rated 40 percent disabling for the major extremity and 30 percent for the minor extremity.  Extension limited to 90 degrees is rated 30 percent disabling for the major extremity and 20 percent for the minor extremity.  Extension limited to 75 degrees is rated 20 percent disabling for the major extremity and 20 percent for the minor extremity.  Extension limited to 60 degrees is rated 10 percent disabling for the major extremity and 10 percent for the minor extremity.  Extension limited to 45 degrees is rated 10 percent disabling for the major extremity and 10 percent for the minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2016).  

Diagnostic Code 5213 provides ratings based on limitation of supination and pronation.  Limitation of pronation with motion loss beyond middle of arc is rated 30 percent disabling for the major extremity and 20 percent for the minor extremity.  Motion lost beyond last quarter of arc, when the hand does not approach full pronation, is rated 20 percent disabling for the major extremity and 20 percent for the minor extremity.  Limitation of supination to 30 degrees or less is rated 10 percent disabling for the major extremity and 10 percent for the minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2016).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).

In this case, the Veteran contends that his left elbow bursitis disability is more severe than the present evaluation.  In a September 2013 statement he asserted that he was unable to lift more than 15 pounds due to his left arm bursitis.  He reported that he had 15 years of work experience as a driver, but had been unable to work including due to problems sitting, standing, and lifting.  

Service treatment records dated in June 1997 noted the Veteran complained of left elbow pain after hitting it on the end of a bedpost.  Subsequent diagnoses included traumatic left elbow bursitis.  X-ray studies were negative for fracture.  Records show treatment included aspiration and casting.  He was released to duty without restrictions in February 1998.  A March 1998 periodic examination revealed a normal clinical evaluation of the upper extremities.

VA examination in January 2010 included a diagnosis of olecranon bursitis, left elbow.  It was noted the Veteran complained of chronic pain since his injury in June 1997 with pain when he tried to lift more than five pounds or bumped the elbow.  An examination revealed no definite tenderness over the lateral elbow and no selling to the olecranon bursa.  There was no heat or redness.  Flexion was to 140 degrees without pain and extension from to 0 degrees without pain.  Supination was to 85 degrees and pronation was to 80 degrees without pain.  After three repetitions there was no change in range of motion due to pain, spasm, tenderness, or fatigue.  There were no flare-ups of any significance.  The examiner stated the diagnosis of olecranon bursitis appeared justified although recent X-rays studies had not shown any evidence of new or healed fractures and the current physical examination was unremarkable.  It was noted there was no effect on his usual occupation and only minimal effects on his daily activities. 

VA examination in April 2015 included a diagnosis of left olecranon bursitis.  The Veteran complained of episodic pain with flare-ups when he bumped his elbow of swelling that would last for several days and stated the disorder limited his repetitive lifting ability.  He is right hand dominant.  Examination revealed normal left elbow range of motion with flexion from 0 to 145 degrees, extension to 0 degrees, forearm supination from 0 to 85 degrees, and pronation from 0 to 80 degrees.  Pain was noted but did not result in or cause any functional loss.  Pain was exhibited on forearm supination and pronation.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue that was mild to the elbow and consistent with the service-connected disability.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion.  The examination was not conducted during a period of flare-up, and the examiner noted there were no additional factors contributing to disability.  Left elbow strength was 5/5 to flexion and extension with no evidence of a reduction in muscle strength.  There was no muscle atrophy and no other pertinent physical findings, complications, conditions, signs, or symptoms related to the left elbow bursitis diagnosis.  Imaging studies revealed no degenerative or traumatic arthritis and that an X-ray study in 2009 was normal.  The examiner noted that the disorder resulted in a functional impact in ability to perform occupational tasks with no repetitive lifting to the left upper extremity.

Accordingly, the Board finds that the service-connected olecranon bursitis of the Veteran's left arm is manifested by no more than mild pain on motion.  There is no evidence of arthritis or objective medical evidence demonstrating a more severe impairment.  The January 2010 and April 2015 VA examination findings adequately represent the extent of this disability and are persuasive.  The assigned schedular rating adequately represents the Veteran's degree of impairment based upon the overall evidence of record.  But see Thun v. Peake, 22 Vet. App. 111 (2008).  Accordingly, a rating in excess of 10 percent is not warranted.

The Veteran is competent to report certain obvious symptoms of his left elbow disability, but not to identify a specific level of disability. Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994). Competent evidence concerning the nature and extent of this disability has been provided by VA medical professionals who have examined him. The medical findings adequately address the criteria under which this disability is evaluated. The Board accords the objective medical findings greater weight than subjective complaints of increased symptoms. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.  

TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2016). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b) (2016).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2016).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2016).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Here, the Veteran does not meet the schedular criteria for a TDIU rating.  See 38 C.F.R. § 4.16(a).  His only service-connected disability is the service-connected olecranon bursitis of his left arm.  However, the Board must consider whether the evidence warrants entitlement to a TDIU on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b).  Based upon the overall record, the Board finds the evidence demonstrates the Veteran service-connected disability does not render him unable to secure and follow a substantially gainful occupation.  As noted above, the evidence demonstrates that the Veteran's service-connected left elbow bursitis is manifested by no more than mild pain on motion.  Specifically, this disorder is shown to result in no more than a functional impact in ability to perform occupational tasks of no repetitive lifting to the left upper extremity.  This degree of occupational impairment due to this service-connected disability is adequately compensated for, and contemplated by, the 10 percent evaluation confirmed herein.  Significantly, however, this service-connected disability has not rendered the Veteran unable to obtain and maintain gainful employment.  

While the Veteran is competent to report symptoms believed to be associated with his service-connected disability, he is not competent to identify a specific level of disability.  Competent evidence concerning the nature and extent of this disability has been provided by VA medical professionals who have examined him and is persuasive as to the degree of service-connected impairment.  In fact, the Veteran's own statements indicate his employment limitations are primarily due to his nonservice-connected low back disability.  Therefore, entitlement to a TDIU is not warranted.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to an initial rating in excess of 10 percent for olecranon bursitis of the left arm is denied.

Entitlement to a TDIU is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


